DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2022 has been entered. Claims 1, 3, 6, 10-11, 15, 17, 19-21, 23, 27-28, 31, 33, 35, 38-40, 43-44, 46 and 50-52 are pending in the current office action. Claim 31, 33, 46 and 50 remains withdrawn as being drawn to a non-elected groups/species and Claims 1, 3, 6, 10-11, 15, 17, 19-21, 23, 27-28, 35, 38-40, 43-44, and 51-52 are examined herein. 

Status of the Rejection
New claim objections have been added for consistency. 
All 35 U.S.C. § 102 and 35 U.S.C. § 103 rejections from the previous office action are substantially maintained and modified only in response to the amendments to the claims.
New claims 51-52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
Claim Objections
Claims 35, 38, 44 and 51-52 are objected to because of the following informalities: 
Claim 35, lines 1-2: please amend to recite “The sensor of claim 1, further comprising a substrate on which said respective first and second surface electrodes, said electrolyte layer and said SAL are supported”. 
Claim 38, lines 1-2: please amend to recite “ a substrate on which said respective first and second surface electrodes, said electrolyte layer and said SAL are supported”. 
Claim 44, line 6: please add a colon after “wherein”. 
Claims 51-52: please amend to recite “the electrolyte layer”. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1, 3, 6, 20, 27, 35, and 38-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diao et al. (Q Diao, F Yang, C Yin, J Li, S Yang, X Liang, G Lu, Ammonia sensors based on stabilized zirconia and CoWO4 sensing electrode, Solid State Ionics 225 (2012) 328-331). 
Regarding claim 1, Diao discloses an electrochemical sensor (ammonia sensor [title; abstract; note: the preamble designation as an “amperometric” sensor “for measuring a concentration of one or more target gas species in a gas sample or gas stream” is an intended use limitation [MPEP 2111.02]. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) [MPEP 2114]. Since the structure of the prior art teaches all of the structural limitations of the claim, the structure is considered capable of meeting the intended use limitations of being used as an amperometric sensor for measuring one or more target gases in a sample gas or gas stream]), the sensor comprising: 
a first electrochemical cell having first and second surface electrodes (an oxide layer “first surface electrode” and a Pt “second surface electrode” are located on the surface [Pg. 329, 2.2. Fabrication and evaluation of the sensor; Fig. 1]);
an electrolyte layer (yttria stabilized-zirconia solid electrolyte layer [Pg. 329, 2.2. Fabrication and evaluation of the sensor; Fig. 1]); and
a conductive, passive signal amplifying layer (Pt heater layer is “passive” in that it is not connected to the analysis instrument and is also a conductive layer [Pg. 329, 2.2. Fabrication and evaluation of the sensor; Fig. 1]);
wherein at least a portion of the electrolyte layer is located between the surface electrodes and the SAL such that the SAL is in direct, electrically conductive contact with the electrolyte layer but is not in direct contact with the surface electrodes (the YSZ electrolyte layer is located between the oxide/Pt surface electrodes and the Pt heater “SAL” wherein the Pt “SAL” layer is attached directly to the YSZ layer and is not in direct contact with the oxide/Pt surface electrodes; the Pt heater “SAL” layer is in direct connection with the YSZ solid electrolyte through the adhesive layer and thus would be in direct electrical contact to at least some degree. Since any amount of electrical connectivity meets the requirements of an “electrically conductive contact” the Office holds the position that the direct connection between the Pt heater “SAL” layer and the YSA layer meets the burden of direct electrical contact because there is no indication in Diao that the inorganic adhesive is insulating at all, and certainly no indication that the adhesive is a perfect insulator that blocks every electron that would flow through the Pt heater. Since the Pt heater is directly connected to the YSZ layer the Office maintains the position that the two are in direct electrical contact with one another [Pg. 329, 2.2. Fabrication and evaluation of the sensor; Fig. 1]).
Regarding claims 3 and 6, Diao further discloses wherein said first surface electrode comprises at least one molybdate or tungstate compound, and further wherein said at least one molybdate or tungstate compound comprises Ax(Mo(1-z)WZ)YO(X+3Y), wherein X and Y are each independently selected integers from 1 to 5, 0 ≤ Z ≤1, and A is one or more of Mg, Zn, Ni, Co, Fe, Mn, Cu, Ca, Sr, Ba, and Pb, of instant claim 3, and wherein said at least one molybdate or tungstate compound comprises MgMo4, MgWO4, BaWO4, or CoWO4, of instant claim 6 (the oxide layer is formed of CoWO4 [abstract; Pg. 328, 2.1. Preparation and characterization of the MWO4 binary oxides; Figs. 2-8]). 
Regarding claim 20, Diao further discloses wherein said second [surface] electrode is chosen from the group consisting of: a metal chosen from the group consisting of…Pt (the “second surface electrode” is made of platinum [Pg. 329, 2.2. Fabrication and evaluation of the sensor; Fig. 1]). 
Regarding claim 27, Diao further discloses wherein the sensor is further comprising a current collecting layer on at least one of said first and second [surface] electrodes, wherein said current collecting layer comprises: a noble metal chosen from the group consisting of platinum (two platinum lead wires were attached to the electrodes as current collectors [Pg. 329, 2.2. Fabrication and evaluation of the sensor; Fig. 1]). 
Regarding claim 35, Diao further discloses wherein the sensor is further comprising a substrate on which said respective first and second surface electrodes, electrolyte layer, and SAL are supported, the substrate chosen from the group consisting of: an insulating ceramic, a metal coated with an insulating material, and a cermet coated with an insulating material, wherein said SAL is located between the electrolyte layer and the substrate (the sensor includes an alumina “insulating ceramic” substrate wherein the Pt “SAL” heater layer is located between the YSZ electrolyte layer and the alumina substrate [see Fig. 1]). 
Regarding claim 38, Diao further discloses wherein said SAL is encapsulated within the electrolyte layer (the SAL is directly connected to the YSZ layer as outlined on Pg. 329 and thus the YSZ layer covers and encapsulates the Pt “SAL” layer [Pg. 329, 2.2. Fabrication and evaluation of the sensor; Fig. 1]). 
Regarding claims 39-40, Diao further discloses wherein said SAL comprises a material chosen from the group consisting of: Pt, of instant claim 39, wherein said SAL consists essentially of platinum, of instant claim 40 (the Pt heater layer reads upon the “SAL” layer and is formed of platinum [Pg. 329, 2.2. Fabrication and evaluation of the sensor; Fig. 1]). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 10-11, 15, 17, 19, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Diao, as applied to claims 1 and 3 above, and further in view of Swartz et al. (US 2012/0055789 A1). 
Regarding claims 10, 11, 15, and 17, Diao discloses the limitations of claim 3 as outlined previously. 
Diao discloses wherein the first surface electrode comprises CoWO4 and is silent on a composite mixture of CoWO4 with other materials. Diao therefore fails to expressly teach wherein the oxide layer comprises “a composite mixture of: (a) said at least one molybdate or tungstate compound; and (b) at least one ceramic electrolyte material”, of instant claim 10, “wherein said first surface electrode further comprises about 0.1% to 10% by weight of at least one metal chosen from the group consisting of: Pt, Pd, Rh, Ru, Ir, alloys of any of the forgoing, and a mixture of two or more of the forgoing”, of instant claim 11, or wherein said first surface electrode comprises “a composite mixture of (a) a tungstate compound comprising MgWO4, BaWO4 or CoWO4; (b) an electrolyte chosen from the group consisting of gadolinium-doped ceria (“GDC”) and samarium-doped ceria (“SDC”); and (c) about 1% to 5% by weight of Pt, Pd, Rh, Ru, Ir, or alloys or mixtures of any of the forgoing metals; wherein the volumetric ratio of the electrolyte to the tungstate compound is between about 2.5:7.5 and 7.5:2.5”, of instant claim 15, and “wherein said at least one ceramic electrolyte material of the first surface electrode is selected from the group consisting of: (a) cerium oxide doped with one or more of Ca, Sr, Sc, Y, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, or La; (b) zirconium oxide doped with one or more of Ca, Mg, Sc, Y, or Ce; and (c) lanthanum gallium oxide doped with one or more of Sr, Mg, Zn, Co, or Fe, of instant claim 17. 
Swartz discloses an electrochemical gas sensor [abstract] wherein the sensing electrode can be formed of pure active material or can alternatively be formed of a composite electrode that comprises the active material, an electrolyte material, such as GDC or SDC (i.e., cerium oxide doped with Gd or Sm), and a metal such as Ag, Au, Pd, Pt, Rh or Ir [Para. 0057-0059]. Swartz further discloses wherein instead of simply printing the active electrode composition on the electrolyte the electrode can instead consist of a composite of 50 wt% active compound with 50 wt% of GDC electrolyte and 1 wt% Pd as a promotor wherein the promoter is included to improve performance wherein the promoter can be added to equilibrate the NO to NO2 ratio, promote NOx or NH3 adsorption, to selectively enhance oxygen reduction in the presence of NOx, or to enhance selectivity to SOx, NH3, or other gases to tune the sensor to detection of these gases [Paras. 0061-0062, 0093].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first surface electrode comprising pure CoWO4, to instead include a composite of CoWO4 with, for example, a GDC electrolyte material and 1 wt% Pd as a promoter because Swartz discloses that such composite mixtures with any active electrode material is an advantageous modification that provides a promoter material that improves the performance of the sensor by promoting NOx or NH3 adsorption, or to enhance selectivity to SOx, NH3, or other gases to tune the sensor to detection of these gases [Paras. 0061-0062, 0093] and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. Furthermore, the simple substitution of one known element for another (i.e., a pure active material electrode for a composite material including said active material, a known solid electrolyte, and a known metal promoter) is likely to be obvious when predictable results are achieved (i.e., analysis of target gas components in a gas sample) [MPEP § 2143(B)]. Note: the Office takes the position that a 50:50 wt% mixture between the GDC/CoWO4 materials will necessarily yield a volumetric ratio between 2.5:7.5 and 7.5:2.5 absent any clear and convincing evidence and/or arguments to the contrary. However, even if such volumetric ratio is not inherent, it would have been a matter of routine optimization to determine the volumetric ratio of the electrolyte/active material in order to obtain the highest sensitivity towards the target gas and such optimization would be well within the ambit of one having ordinary skill in the art. 
Regarding claim 19, Diao discloses the limitations of claim 1 as outlined previously. 
Diao discloses wherein the first surface electrode comprises CoWO4 and is silent on a composite mixture of CoWO4 with other materials. Diao therefore fails to expressly teach “wherein said first surface electrode comprises a ceramic phase and a metallic phase, and further wherein the ceramic phase of the first surface electrode comprises a zirconia-based electrolyte material, a ceria-based electrolyte material, a bismuth oxide based electrolyte material, a lanthanum gallium oxide based electrolyte material, aluminum oxide or magnesium oxide, or a mixture thereof, and the metallic phase comprises Ag, Pt, Pd, Rh, Ru and Ir, or an alloy or mixture thereof”. 
Swartz discloses an electrochemical gas sensor [abstract] wherein the sensing electrode can be formed of pure active material or can alternatively be formed of a composite electrode that comprises the active material, an electrolyte material (i.e., ceramic phase), such as GDC or SDC (i.e., cerium-based electrolyte), and a metal (i.e., metallic phase) such as Ag, Au, Pd, Pt, Rh or Ir [Para. 0057-0059]. Swartz further discloses wherein instead of simply printing the active electrode composition on the electrolyte the electrode can instead consist of a composite of 50 wt% active compound with 50 wt% of GDC electrolyte and 1 wt% Pd as a promotor wherein the promoter is included to improve performance wherein the promoter can be added to equilibrate the NO to NO2 ratio, promote NOx or NH3 adsorption, to selectively enhance oxygen reduction in the presence of NOx, or to enhance selectivity to SOx, NH3, or other gases to tune the sensor to detection of these gases [Paras. 0061-0062, 0093].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first surface electrode comprising pure CoWO4, to instead include a composite of CoWO4 with, for example, a GDC electrolyte material and 1 wt% Pd as a promoter because Swartz discloses that such composite mixtures with any active electrode material is an advantageous modification that provides a promoter material that improves the performance of the sensor by promoting NOx or NH3 adsorption, or to enhance selectivity to SOx, NH3, or other gases to tune the sensor to detection of these gases [Paras. 0061-0062, 0093] and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. Furthermore, the simple substitution of one known element for another (i.e., a pure active material electrode for a composite material including said active material, a known solid electrolyte, and a known metal promoter) is likely to be obvious when predictable results are achieved (i.e., analysis of target gas components in a gas sample) [MPEP § 2143(B)]. 
Regarding claims 21 and 23, Diao discloses the limitations of claim 3 as outlined previously. 
Diao discloses wherein the second surface electrode comprises Pt but is silent on the Pt being a cermet or composite mixture with other materials. Diao therefore fails to expressly teach wherein said second surface electrode comprises “a cermet of: (a) platinum or gold; and (b) GDC, SDC, ZDC, YSZ, or ScSZ”, of instant claim 21, or wherein the second surface electrode “comprises a composite mixture of (a) at least one molybdate or tungstate compound; (b) at least one ceramic electrolyte material; and (c) at least one metal chosen from the group consisting of: Pt, Pd, Rh, Ru, Ir, alloys of any of the forgoing, and a mixture of two or more of the foregoing”, of instant claim 23. 
Swartz discloses an electrochemical gas sensor [abstract] wherein the first and second electrode can comprise a composite material comprising a mixture of ceramic and metallic phases (cermet) wherein the ceramic phase is a ceramic electrolyte material such as a zirconia-based electrolyte or a ceria-based electrolyte and the metallic phase comprises Pt, Pd, Rh, Ru, Ir or an alloy or mixture thereof [Paras. 0054-0060]. Swartz further teaches wherein the first and second electrode can comprise a composite mixture of the active material with the ceramic electrolyte material and metallic material such as 50% active material, 50% GDC electrolyte, and 1% palladium as a promotor. [Paras. 0054-0060; 0084, 0085, 0093; Note: Swartz teaches in Para. 0060 that both electrodes can be identical in composition which is demonstrated in Paras. 0084, 0085, and 0093 (Examples 8, 9, and 14)]. Swartz further discloses wherein the addition of a promotor (metal) can improve performance wherein the promoter can be added to equilibrate the NO to NO2 ratio, promote NOx or NH3 adsorption, to selectively enhance oxygen reduction in the presence of NOx, or to enhance selectivity to SOx, NH3, or other gases to tune the sensor to detection of these gases [Paras. 0061-0062, 0093].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second surface electrode disclosed by Diao, such that both electrodes include a cermet of platinum and a cerium-based or zirconia-based electrolyte material (i.e., GDC, SDC, ZDC, YSZ, ScSZ) or a composite of CoWO4 with, for example, a GDC electrolyte material and 1 wt% Pd as a promoter because Swartz discloses that such composite mixtures are known electrode materials for electrochemical gas sensors [Paras. 0054-0060], wherein a cermet/composite with an active electrode material is an advantageous modification that that improves the performance of the sensor by promoting NOx or NH3 adsorption, or to enhance selectivity to SOx, NH3, or other gases to tune the sensor to detection of these gases [Paras. 0061-0062, 0093] and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. Furthermore, the simple substitution of one known element for another (i.e., one electrode material electrode for a cermet/composite material including an active material, a known solid electrolyte, and a known metal promoter, or combinations thereof) is likely to be obvious when predictable results are achieved (i.e., analysis of target gas components in a gas sample) [MPEP § 2143(B)]. 


Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Diao, as applied to claim 27 above, and further in view of Kendall et al. (US 5,190,834 A). 
Regarding claim 28, Diao discloses the limitations of claim 27 as outlined previously. Diao discloses wherein the current collector layer is provided on said first surface electrode and is made of platinum [Pg. 329, 2.2. Fabrication and evaluation of the sensor; Fig. 1] but is silent on the platinum being a cermet. 
Diao fails to expressly teach wherein said current collecting layer “comprises a cermet of: (a) platinum or gold; and (b) GDC, SDC, ZDC, YSZ, or ScSZ”. 
Kendall discloses an electrochemical cell [abstract] wherein the current collector is formed of a cermet [Col. 5:59-66]. Kendall further teaches that it is especially preferred to use cermets as current collectors due to their resistance to reactive chemical environments and high temperatures [Col. 5:59-66]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the platinum current collector disclosed by Diao to instead use a cermet current collector made of platinum and YSZ because such materials are already utilized in Diao and Kendall teaches that cermets are especially suitable as current collectors due to their resistance to reactive chemical environments and high temperatures [Col. 5:59-66] and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. Furthermore, the simple substitution of one known element for another (i.e., one current collector material for another) is likely to be obvious when predictable results are achieved (i.e., collect current from the electrodes) [MPEP § 2143(B)]. 


Claims 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Diao, as applied to claim 1 above, and further in view of Mukundan et al. (US 2008/0006532 A1). 
Regarding claims 43-44, Diao discloses the limitations of claim 1 as outlined previously. 
Diao is silent on the use of two electrochemical cells and thus fails to expressly teach “a second electrochemical cell comprising first and second surface electrodes on an electrolyte layer, wherein the sensor is adapted for measuring concentrations of two or more target gas species in the gas sample or the gas stream”, of instant claim 43, “wherein the first electrochemical cell exhibits an additive response with respect to a first target gas species and a second target gas species of said two or more target gas species and the second electrochemical cell exhibits a selective response to the first target gas species in the presence of the second target gas species such that the sensor is capable of measuring the respective concentrations of said first and second target gas species, and further wherein said second electrochemical cell further comprises a passive signal amplifying layer ("SAL"), with at least a portion of the electrolyte layer of said second electrochemical cell is located between the surface electrodes and the SAL of that cell, such that the SAL is in direct, conductive contact with the electrolyte layer of said second electrochemical cell but is not in direct contact with the surface electrodes of said second electrochemical cell”, of instant claim 44. 
Mukundan discloses an electrochemical gas sensor system for measuring ammonia and total nitrogen oxides [abstract] wherein the system includes a first electrochemical cell that is selective to NH3 in the presence of other gases [Para. 0032] and wherein a second electrochemical cell is present that includes a lanthanum chromium based oxide electrode with a YSZ electrolyte that is selective to NO, NO2 and NH3 (additive response) [Para. 0033] wherein the combination of the first electrochemical cell and the second electrochemical cell allow for the calculation of NH3 concentration and the total NOx content of a gas stream [Paras. 0034]. 
It would have been obvious to one having ordinary skill in the art to add an additional electrochemical cell to the cell disclosed by Diao wherein the additional electrochemical cell is sensitive to NH3 and total NOx (e.g., a lanthanum chromium based oxide/YSZ cell) because Mukundan teaches that utilizing two electrochemical cell wherein one has a selective response to NH3 (i.e., the cell of Diao) and the other cell is selective to NH3 and total NOx allows for the determination of both the NH3 concentration and the total NOx concentration of the gas stream [Paras. 0032-0034]. The claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 
Furthermore, to incorporate two electrochemical cells on a substrate instead of only one would constitute a mere duplication of parts that would yield the predictable result of measuring more than one gas. As taught by Mukundan, including a second electrochemical cell selective to a different gas would provide the obvious and predictable result of enabling the sensor to measure multiple gases [Para. 0032-0034]. It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP § 2144.04(VI)(B).
Regarding the structure of the “additional electrochemical cell” outlined in Claim 44, it would have been obvious to have utilized the same structure as the electrochemical cell already disclosed by Diao Fig. 1 and thus the structural limitations of the “additional electrochemical cell” would be met by the addition of the additional electrochemical cell with the same structure that is disclosed by Diao in Fig. 1. 


Allowable Subject Matter
Claims 51-52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  Claims 51-52 recite wherein the sensor of claims 1 or claim 35, respectively, further comprise an electric heater, wherein the heater is electrically isolated from the electrolyte. As outlined in the rejection of claim 1 above, the Pt heater of Diao is interpreted as the SAL layer that is in direct electrical contact with the YSZ electrolyte through the inorganic adhesive layer. Applicant argues in the remarks filed 08/04/2022 that:
The above distinctions are further demonstrated by new claims 51 and 52 which require an electrical heater that is "electrically isolated from the electrolyte" (and in claim 52 "is located between the SAL and the substrate"). The Pt heater in Diao satisfies the limitations added by claims 51 and 52. But the Pt heater cannot be simultaneously a signal amplifying layer that is in direct, electrically conductive contact with the electrolyte layer. Electrical isolation (insulation) is the opposite of electrically conductive.
This argument is convincing. Although the Office maintains the position that the Pt heater layer of Diao reads upon the “SAL” of the instant claim 1, Applicant’s arguments are convincing that the single “Pt heater” layer of Diao cannot be simultaneously a signal amplifying layer in direct electrically conductive contact with the electrolyte layer and also an electric heater layer that is electrically isolated from the electrolyte. Furthermore, there does not appear to be any reason that one skilled in the art would provide an additional Pt heater layer that is electrically isolating from the substrate in addition to the Pt heater layer that is in electrically conductive contact with the electrolyte layer. The limitations of claims 51-52 are therefore allowable if written in independent form including all of the limitations of the base claim and any intervening claims. 

Response to Arguments
Applicant’s arguments, see Affidavit Pgs. 1-4 and Remarks Pg. 8-10, filed 08/04/2022, with respect to the 35 U.S.C. § 102 and 35 U.S.C. § 103 rejections have been fully considered and are not persuasive. 

Applicant’s Argument #1
Applicant argues in the Affidavit Pg. 2 that Diao discloses a potentiometric sensor and not an amperometric sensor. Applicant further argues on Pgs. 2-3 of the Affidavit and Pgs. 8-10 of the Remarks that the adhesive layer must be electrically insulating because current leakage from the Pt heater into the YSZ electrolyte would severely compromise the sensing signal. Applicant further argues that the adhesive layer in Diao is not simply used to adhere the Pt heater to the electrolyte but also serves to electrically insulate the Pt heater from the electrolyte. 
Examiner’s Response #1
Examiner respectfully disagrees. As outlined in the rejection of record, the limitation “amperometric” is an intended use limitation that further limits how the device is used rather than the structure of the device itself. Diao has substantially the same structure as the instant claims and thus is configured for and capable of being used in an amperometric configuration. Regarding the adhesive layer, Diao does not disclose any insulating property of the adhesive layer. Despite Applicant’s arguments that the adhesive layer is not merely an adhesive layer, Diao only mentions the adhesive as being used to attach the alumina substrate (comprising the Pt layer) to the electrolyte layer. There is no indication from Diao that the adhesive layer is electrically insulating at all, or that it is provided to the structure to provide any insulating property. The claims require that the Pt layer is in direct, electrically conductive contact. Although Fig. 1 appears to show the adhesive as a ‘layer’ of material, Diao does not teach a layer or a specific thickness… Diao only teaches that the alumina substrate is connected to the electrolyte “by using inorganic adhesive”. Inorganic adhesives are typically applied in a paste form that is cured when the substrate/electrolyte are compressed together. It is first argued that the Pt heater of Diao would be in direct physical and electrical contact with the electrolyte layer as the inorganic adhesive would not fully separate the Pt heater and the YSZ layer. Furthermore, as argued by the Applicant, leakage current that would inherently exist would certainly not be prevented by a thin adhesive layer, especially considering Daio does not even teach the layer having any insulating property. The office holds the position that the inorganic adhesive layer would not prevent the flow of every electron that flows across it and thus the Pt heater would be in direct, electrically conductive contact with the YSZ layer to at least some degree, whether it’s via leakage current or direct contact through the adhesive layer that would inherently have some level of electrical conductivity. Since the claims do not require a specific amount of electrical conduction, any electrical conduction between the YSZ layer and the Pt heater reads upon the claims. 


Applicant’s Argument #2
Applicant argues that new claims 51-52 are allowable as these claims require an electrical heater and that the Pt heater layer of Diao cannot simultaneously be the SAL of instant claim 1 and the electrical heater of instant claims 51-52. 
Examiner's Response #2
This argument is convincing. Claims 51-52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795